Citation Nr: 0914505	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-39 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gout and status 
post left heel bone spur removal, including due to Agent 
Orange (herbicide) exposure (claimed as foot condition).

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a bladder 
condition.

4.  Entitlement to service connection for peripheral 
neuropathy, including due to Agent Orange (herbicide) 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1965 to 
May 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As support for his claim, the Veteran and his daughter 
presented testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2008.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.  

In this case, a remand is required for the RO to attempt to 
obtain additional service treatment records (STRs) that the 
Veteran has identified that may be pertinent to his claims 
for service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when STRs are lost 
or missing, the VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's treatment records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, during his videoconference hearing in November 
2008, the Veteran testified that he received treatment for 
persistent swelling of his elbows during service.  The 
Veteran also stated that he was diagnosed with chronic 
bronchitis in service in 1966 while serving in Vietnam.  
Further, the Veteran indicated that he sought treatment two 
or three times for a bladder condition at Fort Lewis in 
Washington State while in service.  See videoconference 
hearing transcript dated in November 2008.  However, the 
Veteran's STRs contain no record of the aforementioned 
treatments or diagnoses.  The claims folder also indicates no 
other attempts to ascertain the location of, and obtain, the 
Veteran's missing STRs, particularly those concerning 
treatment for, and diagnoses of, the disabilities currently 
on appeal.  Thus, the Board finds that the RO failed to 
exhaust all efforts to locate the STRs identified by the 
Veteran.  The RO needs to make further inquiries about the 
Veteran's STRs until a determination is made as to whether 
they were destroyed and whether alternative records or 
morning reports can be obtained.  Given the obvious relevance 
of these missing STRs in the adjudication of the issues on 
appeal, the Board finds it necessary to remand the claim to 
ensure that all proper avenues for securing these records 
have been pursued and to afford the Veteran every benefit of 
assistance from VA.

Second, the Veteran has identified receipt of medical 
treatment with private physicians and the existence of 
private treatment records with regard to the disabilities 
currently on appeal, but none of the identified treatment 
records have been associated with the claims file.  
Specifically, in a videoconference hearing in November 2008, 
the Veteran revealed on-going treatment for the past 20 years 
for his disabilities on appeal with Meharry Medical College 
and Baptist Hospital.  See videoconference hearing transcript 
dated in November 2008.  Subsequent to the hearing, the 
Veteran submitted two VA Forms 21-4242 for authorization and 
consent to release information from the aforementioned 
private treatment facilities.  See authorization and consent 
to release information dated in November 2008.  However, no 
treatment records have been obtained from these medical 
facilities.  In this regard, any treatment that the Veteran 
has received for his disabilities may be relevant to his 
claims, and there are no indications that the RO has 
attempted to secure them.  As already mentioned, VA's duty to 
assist pertains to obtaining records of the Veteran's  
relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
However, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for his disabilities would be relevant to the 
Veteran's claims, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Third, the last VA treatment records in the claims file are 
from November 2007.  More recent records, if they still 
exist, may be relevant to the Veteran's claims, and there are 
no indications that the RO has attempted to secure them.  As 
indicated above, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell, supra.  Because any record of additional 
treatment for the disabilities currently on appeal would be 
relevant to the Veteran's claims, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center
(NPRC) to inquire as to whether additional 
STRs exist, particularly records of 
treatment for swelling and bladder 
problems, and records of a diagnosis of 
bronchitis.  Ensure all requests 
specifically include complete information 
of the Veteran's service unit, as 
indicated in his DD 214 form or as further 
specified by the Veteran.  All attempts to 
secure these STRs must be documented in 
the claims file.  If these records are 
missing or are destroyed, there must be 
written confirmation from the 
   NPRC of this fact.  If these records are 
unavailable or no 
   longer exist, and further attempts to 
obtain them would be 
   futile, expressly indicate this in the 
record and notify the 
   Veteran accordingly.

2.  Contact the Veteran to identify any 
private physicians from whom he received 
treatment since discharge from service.  
If any private treatment records exist, 
the RO also should ask the Veteran to 
provide authorization of release for these 
records and obtain them or ask the Veteran 
to submit such records.  As previously 
indicated, the Veteran submitted two VA 
Forms 21-4242 for authorization and 
consent to release information from the 
Meharry Medical College and Baptist 
Hospital.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

3.  Contact the Veteran to ascertain 
whether he had any additional relevant 
treatment at a VA facility since November 
2007.  If so, obtain all pertinent records 
of any medical treatment for the Veteran's 
gout, chronic bronchitis, bladder 
condition, and peripheral neuropathy from 
the appropriate VA Medical Center (VAMC) 
dated from November 2007 to the present.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.  After giving the Veteran time to 
respond to the additional notice, 
readjudicate his claims for service 
connection for gout, chronic bronchitis, a 
bladder condition, and peripheral 
neuropathy in light of any additional 
evidence received since the December 2007 
statement of the case (SOC).  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC).  
It must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




